Citation Nr: 1231078	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1951 to June 1953, including service in Korean Theater of Operations, and his decorations include the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his back disability was caused by the same combat injury that caused his service-connected left knee disability and that he was treated for both his left knee and back at the time.  

The Board notes that if the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As indicated above, the Veteran's DD Form 214 reflects he served in combat in Korea.  It also includes a notation that the Veteran sustained a "Fw Left Leg (17 Oct 52)" which the Board understands to mean he sustained a fragment wound to the left leg on that date.  As it happens, however, the only service treatment record contained in the claims file is the June 1953 report of the examination conducted at the time of the Veteran's service discharge.  (The RO was advised the Veteran's service treatment records were among those lost in a 1973 fire.)  The discharge examination report reveals no abnormalities of either the lower extremities or the spine were noted on clinical evaluation.  It likewise reflects the Veteran's "PUHLES" physical profile were all scored as 1.  

The Veteran does not appear to have filed a claim for VA compensation benefits until 2008, at which time he did not identify any places of treatment for his claimed condition since his discharge from service.  Shortly thereafter, he provided copies of non-VA treatment records dated in 2000, 2001 and 2002.  These revealed, among other things, a report of a bone scan that showed an old compression fracture in the thoracic spine, as well as lumbar spine disabilities.  

Given the Veteran's report of an inservice injury and treatment for his back, the note of a left leg injury in his DD 214, post-service treatment regarding his back, and his combat service, an examination is necessary in this case to determine the nature and etiology of the Veteran's claimed back disability.  Such an opinion is necessary for a determination on the merits of the claim.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Furthermore, given the lack of records from the interval between service and the Veteran's claim for benefits, the Veteran should be given another opportunity to identify any places of treatment during that period, the records of which should be sought.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of the onset and/or chronicity of his claimed back disability and current symptoms associated with it.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Request the Veteran identify the places at which he received any treatment for his back during the years since his discharge from service, after which appropriate efforts should be made to obtain copies of the records of the identified treatment.  

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, etiology and onset of the Veteran's claimed back disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, and an appropriate medical and work history from the Veteran should be obtained. 

The examiner, who should assume the Veteran injured his back in combat in 1952, but who should likewise acknowledge the Veteran's spine was found to be normal on clinical evaluation at his service discharge in 1953, is asked to opine whether any diagnosed back disability is related to the injury that occurred during combat in October 1952.  

The examiner is requested to provide a complete rationale for all conclusions reached. 

4.  Then readjudicate the appeal.  If the decision as to the claim remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



